Citation Nr: 1412937	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction, including as secondary to the service connected lumbosacral strain as well as pain medications used to treat the service-connected lumbosacral strain.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to the service connected lumbosacral strain as well as pain medications used to treat the service-connected lumbosacral strain 

3. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, including as secondary to the service connected lumbosacral strain. 

4.  Entitlement to service connection for a right knee disorder, including as secondary to the service connected lumbosacral strain. 

5. Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 40 percent disabling.  

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

These matters come before the Board of Veterans' Appeals  (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued the 40 percent rating for lumbosacral strain, denied service connection for hip disease, declined to reopen the underlying claim of service connection for erectile dysfunction and essentially reopened the claim of service connection for a right knee disorder by addressing the matter on the merits.

Regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted to reopen the underlying the claim of service connection for a right knee disorder.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a December 2013, the Veteran testified at a Central Office hearing before the undersigned; transcripts of the hearing have been associated with the record.
The United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the service connected lumbosacral strain has resulted in periods of unemployment, the issue is included as set forth on the title page.

In September 2013, VA treatment records dated from 2008 to 2013 were associated with the claims file along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ). 

It appears that the issue of entitlement to service connection for a left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disorder and erectile dysfunction as well as an increased rating for lumbosacral strain and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right knee disorder was originally denied on the merits in a January 1995 rating decision finding that the service treatment records were negative for a diagnosis or treatment of a right knee injury; the Veteran did not appeal this determination and new and material evidence was not received within a year of issuance.

2.  Evidence received since the January 1995 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, the absence of which was the basis of the previous denial.

3.  The Veteran's claim of service connection for erectile dysfunction was originally denied on the merits in a May 1999 rating decision finding that the evidence failed to establish any relationship between the Veteran's erectile dysfunction and his chronic lumbosacral strain; the Veteran did not appeal this determination and new and material evidence was not received within a year of issuance.

4.  Evidence received since the May 1999 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for erectile dysfunction, the absence of which was the basis of the previous denial.

5.  The Veteran does not have a hip disability that had its clinical onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1. The RO's January 1995 rating decision that denied the claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The evidence received since the January 1995 decision is new and material, sufficient to reopen claim of service connection for a right knee disorder.  38 U.S.C.A. §§   5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a)-(b).

4. The RO's May 1999 rating decision that denied the claim of service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

5. The evidence received since the May 1999 decision is new and material, sufficient to reopen the claim for service connection for erectile dysfunction.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a)-(b).

6. The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the Board's favorable decision in reopening the claim of service connection for a right knee disorder and erectile dysfunction, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In regards to the claim seeking service connection for a hip disorder, in a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence VA would assist her in obtaining and the evidence it was expected that she 

would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed her of the types of evidence that would be considered to substantiate her claim and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the service treatment records and identified relevant post-service VA treatment records.  
The Veteran was afforded a VA examination for his claimed hip disorder in October 2008.  The October 2008 VA examination is fully adequate for the purposes of adjudication as it was conducted by qualified healthcare provider based upon review of the claims file, interviews with the Veteran, and clinical findings. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Board hearing the undersigned identified the issues, inquired about the Veteran about employment, and asked about his treatment providers in order to ascertain whether there was additional evidence he could submit.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



i.  Right Knee Disorder

The Veteran's claim for service connection for a right knee disorder was previously denied in January 1995 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  

The evidence of record prior to the January 1995 rating decision included service treatment records (STR's) that were negative for any complaints, treatment, or diagnoses relating to a right knee disorder. 

An October 1994 VA examination noted the Veteran's complaints of injuring his knee while firing a canon on active duty in Korea in 1983.  The examiner noted that the Veteran recently had arthroscopic surgery at the Washington DC VA Medical Center (VAMC).  He had complaints of constant pain in his right knee.  He was diagnosed with post traumatic torn medial meniscus.  

The January 1995 rating decision reflects that the Veteran's claim for service connection for right knee disorder was denied because the evidence of record failed to show that the Veteran was treated for, or diagnosed with, a right knee disorder during his service. 

Within one year of the RO's January 1995 rating decision that denied his claim, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  Therefore, the January 1995 rating decision is final.  38 C.F.R. § 20.1103.  The Board notes that VA treatment records dating as back as 1994 were associated with the claims file in connection with the Veteran's claim to reopen his previously denied claim.  While a February 1994 VA treatment record revealed that the Veteran underwent arthroscopy and right medial meniscus tear after he had complaints of his right knee giving way and pain for the prior week after he tried to push his car, the Veteran's complaints in this regard were documented in his October 1994 VA examination.  The next VA treatment records were dated in February and July 1995, and then in June 1997 and were unrelated to any right knee complaints.  Consequently, the Board finds that there is no new and material evidence that would have been in VA's constructive or physical possession within one year of the January 1995 rating decision that would affect the finality of the determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Other records received since January 1995 rating decision included an October 2008 VA examination that found that the Veteran underwent a meniscectomy of the right knee following an accident when pushing an automobile in 1995. The examiner did not believe that there was a causal relationship between the Veteran's back and right knee.   

In his December 2008 Notice of Disagreement, the Veteran indicated that his back disorder caused his right knee problem.  Additionally, during his December 2013 Central Office hearing, he reported that he believed that his knee problem started as a result of overcompensating for the pain in his back.  

The Board notes that the Veteran's contention indicating that his right knee disorder is secondary to his service-connected lumbosacral strain is a theory that was neither brought by the Veteran nor considered by the VARO in Washington, DC, at the time of the January 1995 rating decision.  In this regard, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a claimant attempts to reopen a previously-denied claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a Veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).  Thus, this alternative theory of entitlement must also be considered on a "new" and "material" basis. 

The Board also notes that the rating assigned to the Veteran's service-connected lumbosacral strain has been increased since the January 1995 rating decision on a basis that the disorder had increased in severity.  By a February 1998 rating decision, the rating was increased from 10 percent to 40 percent disabling.  

The Board finds that this evidence is "new."  Indeed, this evidence was not of record prior to the January 1995 denial of the Veteran's claim.  The Board also finds that this evidence is "material." as it raises a reasonable possibility of substantiating the claim that the appellant's right knee disorder is secondary to his service-connected lumbosacral strain.  As the additional evidence is both new and material, the claim for service connection for a right knee disorder, including as secondary to the service connected lumbosacral strain is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

ii.  Erectile Dysfunction

The Veteran's claim for service connection for erectile dysfunction was previously denied in a May 1999 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  

The evidence of record prior to the May 1999 rating decision, included service treatment records that were negative for any complaints, treatment, or diagnoses relating to erectile dysfunction. 

On April 1999 VA examination, the VA examiner determined that there was no definite indication of an organic problem regarding the Veteran's erectile dysfunction, but rather it appeared to stem from depression about his injury (low back) combined with a decreased ability to perform sexually, secondary to decreased movement.  

In the May 1999 rating decision, the RO located in Nashville, Tennessee noted the VA examiner's findings, including that there was no definite indication of an organic problem and determined that the evidence failed to establish any relationship between erectile dysfunction and chronic lumbosacral strain.  

Within one year of the RO's May 1999 rating decision that denied his claim, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  Therefore, the May 1999 rating decision is final.  38 C.F.R. § 20.1103.  The Board notes that VA treatment records dating as back as 1994 were associated with the claims file in connection with the Veteran's claim to reopen his previously denied claim.  However, the treatment records prior to and within a year of the May 1999 rating decision, do not reflect any complaints or treatment for erectile dysfunction.   Consequently, the Board finds that there is no new and material evidence that would have been in VA's constructive or physical possession within one year of the May 1999 rating decision that would affect the finality of the determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Other records received since May 1999 rating decision included an October 2008 VA examination that included a diagnosis of erectile dysfunction.  The examiner noted that the Veteran attributed his erectile dysfunction to his back pain, which he has experienced since 1999.  

In his December 2008 Notice of Disagreement, the Veteran indicated that his erectile dysfunction was related to his service-connected lumbosacral strain.  He also reported that the medication that he took for his "back cause his penis to not function properly."  During his December 2013 Central Office hearing, the Veteran reported that his erectile dysfunction was due to his lumbar spine as well as the medications to treat the pain associated with the lumbar spine.    

The Board notes that the Veteran's contentions indicating that his erectile dysfunction is secondary to the pain medication used to treat his service-connected lumbosacral strain is a theory that was neither brought by the Veteran nor considered by the VARO in Nashville, Tennessee, at the time of the May 1999 rating decision.  As previously mentioned, in Ashford, supra, the Court held that when a claimant attempts to reopen a previously-denied claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez, supra.  Thus, this alternative theory of entitlement must also be considered on a "new" and "material" basis. 

Additionally, the Veteran and his representative contend that the Veteran's claim was previously denied, in part, because he did not have a diagnosis of organic erectile function.  They claim that the October 2008 VA examination reflects a diagnosis of erectile dysfunction of an organic nature.  

The Board finds that this evidence is "new."  Indeed, this evidence was not of record prior to the May 1999 denial of the Veteran's claim.  The Board also finds that this evidence is "material." as it raises a reasonable possibility of substantiating the claim that the appellant has organic erectile dysfunction that is secondary to his service connected lumbosacral strain, including the pain medications used to treat the service-connected lumbosacral strain.  As the additional evidence is both new and material, the claim for service connection for a erectile dysfunction including as secondary to the service connected lumbosacral strain as well as pain medications used to treat the service-connected lumbosacral strain is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a review of the evidence of record, the Board concludes that service connection for a bilateral hip disorder is not warranted.  Significantly, the Board here notes that the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to a hip disorder.  While the post-service treatment records include complaints of pain in the hips, the records reveal no diagnoses of a hip disorder.  See July and August 2013 VA treatment records.  In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, there is no medical evidence that the Veteran has any currently diagnosed disability of the hips.  The Board acknowledges the Veteran's complaints of hip pain.  However, no abnormalities were found on the October 2008 VA examination.  While the Veteran testified that his hips give him problems due to his back, a review of the VA treatment records dated from April 1994 through August 2013 show that he has not been seen and or treated for a hip disability.  An August 2013 VA physical therapy initial evaluation note included current x-ray results that revealed no arthritic changes in the hip and no fracture.  Thus, the evidence does not provide objective indications of a diagnosis of a hip disability.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed hip disorder, the analysis ends, and service connection for a bilateral hip disability must be denied. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer  v. Derwinski, 3 Vet. App. 223, 225(1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a bilateral hip disability was not incurred in or caused or aggravated by service or a service-connected disability, and may not be presumed to have been incurred in service. 

The Board has considered the Veteran's assertions that he has a hip disorder related to his service connected lumbosacral strain.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disorder.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131. In the absence of a current diagnosed bilateral hip disorder, the analysis ends, and the claim for service connection for a bilateral hip disorder cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected lumbosacral strain, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected lumbosacral strain, is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a hip disorder is denied.  


REMAND

Right Knee

While there is also evidence that there have been intervening right knee injuries following service, the October 2008 examination did not adequately address whether the Veteran's current right knee disorder is manifested as a result of service and was aggravated following service, or whether it is solely due to incidents which occurred following the Veteran's period of active service.  Additionally, the examiner did not provide any rationale regarding his or her belief that the back condition did not cause the right knee condition.  Also, the examiner did not address whether or not the right knee disorder was aggravated by the service-connected lumbosacral strain.  

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'" Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is related to his service-connected lumbosacral strain, including pain medication used to treat the service-connected disability.  The Board finds that there are medical questions presented by this case that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Lumbosacral Strain

In regards to his lumbosacral strain, the evidence indicates that the Veteran's symptoms of a lumbar spine disability may have increased in severity since his last VA examination in July 2008.  August 2013 VA treatment records reflect that the Veteran was seen and evaluated for pain going down his buttocks and down his bilateral thighs and down into both calves.  During the August 2013 VA physical therapy initial evaluation, the Veteran was unable to complete testing due to low back pain.  Such symptoms and findings were not reported during the prior VA examinations.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A July 2013 VA treatment record noted the Veteran's reports of not being able to keep a job due to the time lost on the job and that he was unemployable due to his back pain.   The issue of TDIU is raised as part of the increased rating claim and is included as part of the appeal.  Rice; Roberson.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected conditions of lumbosacral strain are sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2013).

Treatment Records

Furthermore, the record reflects that the Veteran receives ongoing treatment at the Washington DC VAMC.  Records of any VA treatment the Veteran may have received for the disabilities at issue since then are constructively of record, may contain pertinent information, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice of the information and evidence necessary to substantiate a claim of entitlement to TDIU.

2. Ask the Veteran to complete a formal application for TDIU.

3. Obtain and associate with the claims file all records of the Veteran's treatment since August 2013 from the Washington DC VAMC.

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself. All such notification must be documented in the claims file. 

If the VHA medical records are electronically available in CAPRI, follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.

Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI.

4.  After the completion of numbers 1 through 3 above, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the Veteran's erectile dysfunction and any right knee disorders identified during the appeal period.  The claims file and Virtual VA record should be reviewed in conjunction with such examination.  All necessary testing should be accomplished.  The examiner should: 

a) Provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the Veteran has erectile dysfunction and/or a right knee disorder that had their onset in active service; or are otherwise the result of disease or injury in service, as opposed to intervening factors.  

b) If not related to service, then provide an opinion at the whether there is at least a 50 percent probability (at least as likely as not) that the Veteran's erectile dysfunction and any right knee disorder were caused or aggravated by the Veteran's service connected low back disability.  In regards to erectile dysfunction, the examiner must also consider whether the pain medication used to treat the Veteran's service-connected lumbosacral strain has caused or aggravated his erectile dysfunction.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset of disability during service and continuity of problems since should be set forth in detail. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. After the completion of numbers 1 through 3 above, afford the Veteran an examination to determine the current level of impairment due to the service-connected lumbosacral spine disability, including lower radiculopathy and any other associated neurological impairment.

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) Provide the ranges of motion of the lumbosacral spine, expressed in degrees.

b) The examiner should determine whether the lumbosacral spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  Any loss of function on repetitive movements should be noted.

c) Provide a separate neurological examination, if necessary, to identify all neurological disabilities, including lower extremity radiculopathy, associated with the service-connected lumbosacral spine disability. 

d) The severity of each neurological sign and symptom should be reported.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

e) State whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbosacral spine.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

f. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disability (ies) (currently consisting of lumbosacral strain) would, (in combination), preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If, after completion of the above instructions, there is any period when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) , the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

7. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken.

8. If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case (SSOC) based on a review of the evidence since the last SSOC was issued in October 2009.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


